500 Putnam, LLC v Nechadim Corp. (2017 NY Slip Op 03716)





500 Putnam, LLC v Nechadim Corp.


2017 NY Slip Op 03716


Decided on May 10, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2015-04595
 (Index No. 500211/14)

[*1]500 Putnam, LLC, appellant, 
vNechadim Corp., respondent, et al., defendant.


Nnebe & Associates, P.C., Brooklyn, NY (Okechukwu Valentine Nnebe of counsel), for appellant.
Solomon Rosengarten, Brooklyn, NY, for respondent.

DECISION & ORDER
In an action, inter alia, for a judgment declaring that the plaintiff is entitled to certain escrowed funds, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Partnow, J.), dated April 1, 2015, as denied its motion for summary judgment on its complaint.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to meet its prima facie burden of establishing, as a matter of law, that the loan secured by the mortgage was paid in full and that the mortgage on the subject property was discharged (see Winegrad v New York Univ. Med. Ctr.,  64 NY2d 851, 853). Thus, the Supreme Court properly denied the plaintiff's motion for summary judgment without regard to the sufficiency of the opposition papers submitted by the defendant Nechadim Corp. (see Alvarez v Prospect Hosp.,  68 NY2d 320, 324; Winegrad v New York Univ. Med. Ctr.,  64 NY2d at 853).
CHAMBERS, J.P., SGROI, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court